Title: To James Madison from Robert Brent, 19 May 1809
From: Brent, Robert
To: Madison, James


Dr Sir
City of Washn. May 19th 1809
My Appointment, as Mayor of this City will expire on the last of this Month.
I take the liberty of intimating to you, least you should think of Conferring that appointment again on me, that it will neither be proper, or in my power, to act again.
My other duties, both of a public & private nature, have heretofore prevented, & will continue to prevent me from attending to the duties of that station in the Manner they certainly merit. Under these impressions I have deem’d it proper to give you this timely intimation that you may have an opportunity of fixing upon my successor before my time expires.
I have the honor to be with sentiments of great respect & Esteem Dear Sir Your Mo Obt Ser
Robert Brent
